IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007

                                     No. 06-20523                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

EDGAR FERNANDO BLANCO PUERTA,
also known as Commandant Emilio

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:02-CR-714-4


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       This is an appeal in a criminal case.               Defendant-Appellant Edgar
Fernando Blanco Puerta pleaded guilty to conspiracy to “provide material
support or resources to a foreign terrorist organization,” in violation of 18 U.S.C.
§ 2339B, and to conspiracy with intent to distribute five kilograms or more of
cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. The District Court



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20523

applied a sentencing enhancement for an offense involving or promoting a
“federal crime of terrorism.” U.S.S.G. § 3A1.4(a). Puerta did not object to the
sentencing enhancement in the District Court.         Nevertheless, Puerta now
appeals the sentencing enhancement. We affirm.
      We review the decision of the District Court for plain error. See United
States v. Villegas,404 F.3d 355, 358 (5th Cir. 2005) (holding that the plain error
standard applies when a defendant fails to object to a sentencing enhancement)
(citations omitted). We find plain error only when “(1) there was an error; (2) the
error was clear and obvious; and (3) the error affected the defendant’s
substantial rights.” Id. (citations omitted). If all three conditions are met, we
have “discretion to notice a forfeited error but only if (4) the error seriously
affects the fairness, integrity, or public reputation of judicial proceedings.” Id.
at 358-59 (emphasis added) (internal quotations omitted).
      There is no plain error in this case. A “‘federal crime of terrorism” is “an
offense that – (A) is calculated to influence or affect the conduct of government
by intimidation or coercion, or to retaliate against government conduct; and (B)
is a violation of ... [18 U.S.C. §] 2339B.” 18 U.S.C. § 2332b(g)(5); see U.S.
Sentencing Guidelines Manual § 3A1.4 cmt. (n.1) (2004) (“For the purposes of
this guideline, ‘federal crime of terrorism’ has the meaning given that term in
18 U.S.C. § 2332b(g)(5).”).
      Puerta’s conviction falls squarely within the definition of a“federal crime
of terrorism” in § 2332b(g)(5). Puerta pleaded guilty to violating § 2339B.
Specifically, Puerta and his co-conspirators sought to trade drugs and money for
weapons to supply the United Self Defense Force of Colombia, a designated
foreign terrorist organization that opposes the Colombian government. Puerta’s
argument that § 2332b(g)(5) applies only to the government of the United States
is unavailing. The relevant text refers broadly to “government,” §2332b(g)(5),
in contrast to other subsections which specify “the United States Government,”

                                        2
                                 No. 06-20523

§2332b(b)(1)(c). See United States v. DeAmaris, 406 F. Supp. 2d 748, 749-51
(S.D. Tex. 2005) (holding that “the word ‘government’ as used in § 2332b(g)(5)(a)
includes foreign governments and is not limited to the government of the United
States”). Accordingly, we find no plain error in the District Court’s decision to
apply the sentencing enhancement in U.S.S.G. § 3A1.4(a).


      AFFIRMED




                                       3